Citation Nr: 0814676	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the appellant submitted a timely Notice of 
Disagreement to a decision denying educational assistance 
benefits for attendance at the Restoration Christian Church.

2.  Entitlement to educational assistance benefits for 
attendance at the Restoration Christian Church.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 
2005 and September 2007 the Board remanded the case for 
further development.

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002). A copy 
of the transcript of that hearing is in the claims file.  At 
that time he submitted additional evidence with a waiver of 
initial review by the agency of original jurisdiction (AOJ).  
Thus, the Board will consider the additional evidence with 
this appeal.

The issue of entitlement to educational assistance benefits 
for attendance at the Restoration Christian Church is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the AOJ via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an undated letter, the RO issued a decision denying 
educational assistance benefits for attendance at the 
Restoration Christian Church.

2.  Resolving all reasonable doubt in favor of the appellant, 
the appellant submitted a Notice of Disagreement within one 
year of the decision.


CONCLUSION OF LAW

The appellant submitted a timely Notice of Disagreement to 
the decision denying educational assistance benefits for 
attendance at the Restoration Christian Church.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

With regard to the timeliness of the Notice of Disagreement, 
the law is dispositive.  Hence, the duties to notify and 
assist imposed by the VCAA are not applicable.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  The RO, however, should ensure 
that all proper notice and assistance has been provided to 
the veteran.

II.  Analysis

Appellate review is initiated by filing a Notice of 
Disagreement and completed by filing a Substantive Appeal 
after a Statement of the Case has been furnished.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2007).  The Notice of Disagreement must be filed within one 
year from the date that the RO mails notice of the 
determination.  The date of mailing of the notification is 
presumed to be the same as the date of the letter.  38 C.F.R. 
§ 20.302(a) (2007).  

In the December 2005 remand the Board noted that, in an 
undated letter, the RO issued a decision denying educational 
assistance benefits for attendance at the Restoration 
Christian Church.  The Board also noted that in August 2003 
the RO received the appellant's Notice of Disagreement.  The 
Board then requested that the RO include a dated copy of the 
VA decision letter that advised the appellant that his claim 
for VA educational assistance benefits for attendance at the 
Restoration Christian Church was denied.  

The June 2006 supplemental statement of the case reflects 
that a copy of the dated letter had been associated with the 
claims file.  A copy of the undated letter, however, is no 
longer of record.  

At his Board hearing, the appellant testified that he had 
received an undated letter denying benefits, that he did not 
remember when he received the denial letter, and that he had 
submitted a Notice of Disagreement within one year of that 
letter.  

Given the above, the Board observes that the record is 
unclear as to whether the appellant was sent a dated letter 
denying his claim, thus commencing the appeal period.  It is 
also unclear when the denial letter was sent to the veteran.  
The record is confusing on this issue.  In light of this 
confusion, the Board finds that there is doubt with respect 
to when the veteran was notified of the denial.  The Board 
will resolve this doubt in favor of the veteran.  38 C.F.R. 
§ 3.102 (2007).  Therefore, the Board finds that the 
appellant submitted a Notice of Disagreement within one year 
of the notice of the decision.  


ORDER

The appellant submitted a timely Notice of Disagreement to 
the decision denying educational assistance benefits for 
attendance at the Restoration Christian Church; to this 
extent only, the appeal is granted.


REMAND

As concluded above, the appellant submitted a timely Notice 
of Disagreement to the denial of educational assistance 
benefits for attendance at the Restoration Christian Church.  
Thus, the case must be remanded for the issuance of a 
Statement of the Case (SOC), and to give the appellant and 
his representative an opportunity to perfect an appeal by 
filing a Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2007); Manlincon v. West, 12 Vet. 
App. 238 (1999).  The case should be returned to the Board 
only if the appellant perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
duties to notify and assist under the 
VCAA have been satisfied.  That 
includes notification to the veteran of 
the evidence that he needs to submit to 
substantiate his claim as well as 
telling him what evidence VA will 
obtain and what evidence he must 
obtain.  In addition, the veteran 
should be asked to submit all available 
relevant evidence.

2.  With respect to the issue of 
entitlement to educational assistance 
benefits for attendance at the 
Restoration Christian Church, the RO 
should readjudicate this claim and 
issue an SOC.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
opportunity to perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


